Madsen, C.J.
¶23 (concurring) — Under the substantial compliance doctrine as it applies to the claim filing statute, the court has stated that substantial compliance requires that the claimant make a bona fide attempt to comply with the law. Brigham v. City of Seattle, 34 Wn.2d 786, 789, 210 P.2d 144 (1949). If the notice is defective in some way, it will still be sufficient provided that it serves the purpose of the statute. Id.
*551¶24 I agree with a good deal of what the dissent has to say in this case because in a given case simply stating the name of the claim without much more does not serve the purpose of former RCW 4.96.020(3) (2001). The purposes of the statute are to provide the municipality with sufficient time to investigate, evaluate, and settle claims before a suit is filed. Medina v. Pub. Util. Dist. No. 1 of Benton County, 147 Wn.2d 303, 310, 53 P.3d 993 (2002). Merely stating the claims may not inform the defendant whether settlement is a reasonable option or provide a particularly useful point for negotiations. It would not help a defendant assess what kind of time and effort might be required for a defense if the matter is ultimately litigated.
¶25 However, this case is a wrongful termination case and the information that the claimant provided is sufficient to meet the purposes of the statute. The city of Marysville was the claimant’s employer and can easily calculate amounts for front pay, back pay, and the like. The city also knows when he was terminated. And, as the majority says, other items of potential damages such as emotional distress damages cannot be known at this point, so providing a figure for these damages would be pro forma at best.
¶26 Accordingly, on the facts of this case, I agree with the majority that the information provided satisfies the purposes of former RCW 4.96.020(3). I concur.